Citation Nr: 0216339	
Decision Date: 11/14/02    Archive Date: 11/25/02

DOCKET NO.  01-04 676	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida



THE ISSUE


Entitlement to a compensable rating for bilateral hearing 
loss, on appeal from the initial grant of service connection.



REPRESENTATION


Appellant represented by:	The American Legion



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel

INTRODUCTION

The veteran served on active duty from December 1957 to March 
1961.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a September 2000 rating decision of the 
Department of Veterans Affairs (VA) St. Petersburg, Florida 
Regional Office (RO). 


FINDINGS OF FACT

1.  VA audiological examination in February 2001 revealed 
Level II hearing acuity in both ears.

5.  No pertinent audiological data of record shows greater 
bilateral hearing impairment than was found on VA examination 
February 2001.


CONCLUSION OF LAW

The schedular criteria for a compensable rating for bilateral 
hearing loss have not been met at any time since the initial 
grant of service connection.  38 U.S.C.A. § 1155, 5107 (West 
1991 & Supp. 2002); 38 C.F.R. §§ 3.321(b), 4.85, Diagnostic 
Code 6100 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to notify and to assist claimants for VA 
benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West Supp. 2002); 38 C.F.R. §§ 3.102, 3.156, 3.159, and 
3.326 (2002).  

The VCAA prescribed that the amendments to 38 U.S.C. § 5107 
are effective retroactively to claims filed and pending 
before the date of enactment.  38 U.S.C.A. § 5107 note 
(Effective and Applicability Provisions) (West Supp. 2002).  
The United States Court of Appeals for the Federal Circuit 
has ruled that the retroactive effective date provision of 
the Act applies only to the amendments to 38 U.S.C. § 5107.  
See Bernklau v. Principi, 291 F.3d 795 (Fed. Cir. 2002); 
Dyment v. Principi, 287 F.3d 1377 (Fed. Cir. 2002).  However, 
the VA regulations promulgated to implement the Act provide 
for the retroactive effect of the regulations, except as 
specified.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001).  Whereas 
VA regulations are binding on the Board, 38 C.F.R. 
§ 20.101(a) (2002), the Board in this decision will apply the 
regulations implementing the VCAA as they pertain to the 
claim at issue.

The veteran's claim to reopen the previously denied claim for 
service connection for hearing loss was received in May 2000.  
There is no issue as to provision of a form or instructions 
for applying for the benefits.  38 U.S.C.A. § 5102 (West 
Supp. 2002); 38 C.F.R. § 3.159(b)(2) (2002).

VA must, however, provide the claimant and the claimant's 
representative, if any, notice of required information and 
evidence not previously provided that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West Supp. 
2002); 38 C.F.R. § 3.159(b) (2002).  The United States Court 
of Appeals for Veterans Claims (Court) has held that both the 
statute, 38 U.S.C. § 5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The veteran submitted copies of VA outpatient records from 
the VA Medical Center in Miami with his request to reopen his 
claim for service connection for hearing loss.  He did not 
identify any other VA or private treatment records that 
needed to be obtained.  In conjunction with his previously 
denied claim, the RO obtained VA outpatient treatment records 
and the veteran's service medical records.  In a March 2001 
Statement of the Case (SOC), the RO notified the veteran that 
the RO would assist him by requesting any evidence which is 
either in the custody of military authorities or maintained 
by another Federal agency.  He was also advised that if he 
identified records and provided the appropriate releases, the 
RO would request records maintained by State or local 
governmental authorities and medical, employment or other 
non-governmental records pertinent to his claim.  In May 
2001, the RO sent the veteran a letter notifying him of the 
provisions of the VCAA and requested that he identify all 
treatment providers and provide authorization forms for the 
release to the VA of private records.  He was told that VA 
would help him obtain treatment records after he provided the 
requested information.  He was also asked to identify any VA 
treatment and advised that those records would be obtained.  
The veteran did not respond to the RO's May 2001 letter. The 
record includes the veteran's service medical records and VA 
treatment records which have been obtained by the RO and 
submitted by the veteran.  The veteran has not identified any 
additional pertinent evidence which could be obtained with 
regard to his claim.

By rating action in September 2000, the veteran's claim for 
service connection for hearing loss was granted.  The SOC was 
issued in March 2001.  The rating decision and the SOC 
together listed the evidence considered, the legal criteria 
for evaluating the claim, an analysis of the facts as applied 
to the applicable law, regulations and criteria, and informed 
the appellant of the information and evidence necessary to 
substantiate the claim.  VA has satisfied the duty to tell 
the veteran what information and evidence is needed to 
substantiate his claim and what evidence he must provide and 
what VA will obtain or request on his behalf.

VA must also make reasonable efforts to assist the claimant 
in obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c), (d) (2002).  Such assistance includes making 
every reasonable effort to obtain relevant records (including 
private and service medical records and those possessed by VA 
and other Federal agencies) that the claimant adequately 
identifies to the Secretary and authorizes the Secretary to 
obtain.  38 U.S.C.A. § 5103A(b) and (c) (West Supp. 2002); 38 
C.F.R. § 3.159(c)(1-3) (2002).  As noted above, the RO has 
obtained the veteran's service medical records and VA 
treatment records.  The veteran has not identified any 
additional VA or private treatment records with regard to his 
claim.  There is no reasonable possibility further assistance 
might substantiate the claim.  See 38 U.S.C.A. § 5103A(2) 
(West Supp. 2002); 38 C.F.R. § 3.159(d) (2002). 

Assistance shall include providing a medical examination or 
obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. § 5103A(d) (West Supp. 2002); 38 C.F.R. 
§ 3.159(c)(4) (2002).  The veteran was afforded a VA 
examination in February 2001.

On appellate review, there are no areas in which further 
development is needed.  The appellant was informed of the 
provisions of the VCAA and of the implementing regulations in 
the May 2001 letter.  The requirements of the law and 
regulations have been substantially met and the Board may 
proceed to consider the merits of the appeal. 


II.  Higher Initial Rating

By rating action in June 1997, the veteran's original claim 
for service connection for bilateral hearing loss was denied.  
He did not appeal that decision and it is final.  38 U.S.C.A. 
§ 7105(c) (West 1991); 38 C.F.R. § 3.160(d) (2002).  In May 
2000, the veteran submitted a request to reopen the claim for 
service connection for hearing loss.  By rating action in 
September 2000, service connection for bilateral hearing loss 
was granted and a noncompensable evaluation was assigned from 
May 4, 2000, the date of the veteran's claim to reopen.

The veteran seeks a compensable rating for bilateral hearing 
loss.  He asserts that his hearing disability is more severe 
than reflected by the audiological testing results.  He 
alleged that the conditions in which his hearing was tested, 
i.e., a soundproof booth, are inadequate to evaluate the 
severity of his hearing loss in daily life.  He has stated 
that he had difficulty having a normal conversation with 
people, especially in a crowded room.  He also has stated 
that he has difficulty hearing while driving, while using a 
cellular telephone, and while watching television.

This appeal being from the initial rating assigned to the 
service-connected disability upon awarding compensation, the 
entire body of evidence is for equal consideration.  The 
Court has held that there is a distinction between a claim 
based on the veteran's dissatisfaction with the initial 
rating (a claim for an original rating) and a claim for an 
increased rating.  It was also indicated that in the case of 
an initial rating, separate ratings can be assigned for 
separate periods of time based on the facts founds, a 
practice known as "staged" ratings.  Fenderson v. West, 12 
Vet. App. 119 (1999).

The RO did not specifically consider staged ratings.  Before 
the Board may consider staged ratings of the veteran's 
disability, it must be determined that there is no prejudice 
to the veteran to do so without remand to the RO for that 
purpose.  Bernard v. Brown, 4 Vet. App. 384, 389 (1993).  The 
RO has addressed, at each stage since the appeal from the 
original rating, the appropriate disability evaluation to be 
applied as evidenced by the medical evidence.  The 
regulations to be applied are the same, and the RO has 
considered the applicable rating criteria.  The RO, in 
effect, considered whether the facts showed that the veteran 
was entitled to a higher disability rating for the disability 
for any period of time since his original claim.  The veteran 
has been provided appropriate notice of the pertinent laws 
and regulations and has had his claim of disagreement with 
the original rating properly considered based on all the 
evidence of record.  The Board finds that there is no 
prejudice to the veteran in recharacterizing the issue on 
appeal to properly reflect his disagreement with the initial 
disability evaluation assigned to service-connected 
disability at issue.

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  
Separate diagnostic codes identify the various disabilities.  
38 C.F.R. § 4.1 requires that each disability be viewed in 
relation to its history and that there be emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.2 requires that medical reports be interpreted 
in light of the whole recorded history, and that each 
disability must be considered from the point of view of the 
veteran working or seeking work.  38 C.F.R. § 4.7 provides 
that, where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  These requirements for evaluation 
of the complete medical history of the claimant's condition 
operate to protect claimants against adverse decisions based 
on a single, incomplete or inaccurate report and to enable VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991).  Moreover, VA has a duty 
to acknowledge and consider all regulations which are 
potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases 
for its conclusion.

The severity of a hearing loss disability is determined by 
applying the criteria set forth at 38 C.F.R. § 4.85 (2002).  
Under these criteria, evaluations of bilateral hearing loss 
range from noncompensable to 100 percent based on organic 
impairment of hearing acuity as measured by the results of 
controlled speech discrimination tests together with the 
average hearing threshold level as measured by pure tone 
audiometry tests in the frequencies 1,000, 2,000, 3,000 and 
4,000 cycles per second.  See 38 C.F.R. § 4.85 (2002).

To evaluate the degree of disability from defective hearing, 
the rating schedule establishes eleven auditory acuity levels 
from level I for essentially normal acuity through level XI 
for profound deafness. 38 C.F.R. § 4.85 (2002).  To evaluate 
an individual's level of disability, Table VI is used to 
assign a Roman numeral designation for hearing impairment 
based on a combination of the percent of speech 
discrimination and the pure tone threshold average.  38 
C.F.R. § 4.85(b) (2002).  Table VII is used to determine the 
percentage evaluation by combining the Roman numeral 
designations for hearing impairment for each ear.  38 C.F.R. 
§ 4.85(e) (2002). 

If puretone thresholds in the specified frequencies of 1000, 
2000, 3000, and 4000 Hertz are 55 decibels or more, an 
evaluation can be based either on Table VI or Table VIa, 
whichever results in a higher evaluation.  38 C.F.R. 
§ 4.86(a) (2002)

When the puretone threshold is 30 decibels or less at 1000 
Hertz and 70 decibels or more at 2000 Hertz, the Roman 
numeral designation for hearing impairment will be chosen 
from either Table VI or Table VIa, whichever results in the 
higher numeral, and that numeral will then be elevated to the 
next higher Roman numeral.  38 C.F.R. § 4.86(b) (2002).

VA outpatient records show that in May 2000, the veteran was 
seen for audiological evaluation.  It was indicated that 
results testing of each ear revealed mild to severe 
sensorineural hearing loss and that word recognition ability 
was excellent (96%).  Puretone threshold average was not 
reported as part of this examination.  As such, this 
examination report is not adequate for rating purposes.  See 
38 C.F.R. § 4.85 (2002).

On the VA audiology examination in February 2001, the average 
pure tone threshold at 1000, 2000, 3000, and 4000 hertz was 
68 decibels in the right ear and 65 decibels in the left ear.  
Speech recognition ability was 96 percent in the right ear 
and 98 percent in the left ear.  The audiological findings 
correspond to a level II hearing in each ear.  38 C.F.R. 
§ 4.85, Table VI (2002).  Under Table VII, a designation of 
level II hearing in the left and right ears yields a 
noncompensable evaluation.  38 C.F.R. § 4.85, Diagnostic Code 
6100 (2002).  The veteran does not meet the criteria of 
38 C.F.R. § 4.86(a) or (b) (2002).

The manner of evaluating hearing loss disability is set forth 
in applicable regulations.  The veteran's assertion that it 
should be done differently is essentially a challenge to the 
rating criteria.  The Board is bound to apply the criteria, 
as they are duly-adopted regulations of the Secretary.  See 
38 C.F.R. § 20.101(a) (2002).  To the extent that the veteran 
may be claiming entitlement to extraschedular evaluation, he 
has not shown that the rating criteria are inadequate to 
compensate the average earning capacity impairment 
attributable to hearing loss.  Cf. 38 C.F.R. § 3.321(b) 
(2002).  He has not shown marked interference with employment 
or frequent hospitalization because of his hearing loss.  
Furthermore, there are higher ratings under the rating 
schedule, should his hearing deteriorate to a compensable 
level.

The clear preponderance of the evidence is against the 
veteran's claim.  In reaching this decision the Board 
considered the doctrine of reasonable doubt, however, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not for application.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).


ORDER

Entitlement to a compensable rating for the service-connected 
bilateral hearing loss is denied.



		
	J. SHERMAN ROBERTS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

